


110 HR 980 PCS: Public Safety Employer-Employee

U.S. House of Representatives
2007-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 275
		110th CONGRESS
		1st Session
		H. R. 980
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 18 (legislative
			 day, July 17), 2007
			Received
		
		
			July 20 (legislative
			 day, July 19), 2007
			Read the first time
		
		
			July 20, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide collective bargaining rights for
		  public safety officers employed by States or their political
		  subdivisions.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Employer-Employee
			 Cooperation Act of 2007.
		2.Findings and
			 declaration of purposeCongress finds the following:
			(1)Labor-management
			 relationships and partnerships are based on trust, mutual respect, open
			 communication, bilateral consensual problem solving, and shared accountability.
			 In many public safety agencies it is the union that provides the institutional
			 stability as elected leaders and appointees come and go.
			(2)State and local
			 public safety officers play an essential role in the efforts of the United
			 States to detect, prevent, and respond to terrorist attacks, and to respond to
			 natural disasters, hazardous materials, and other mass casualty incidents. As
			 the first to arrive on scene, State and local public safety officers must be
			 prepared to protect life and property and to preserve scarce and vital Federal
			 resources, avoid substantial and debilitating interference with interstate and
			 foreign commerce, and to protect the national security of the United States.
			 Public safety employer-employee cooperation is essential in meeting these needs
			 and is, therefore, in the National interest.
			(3)The health and
			 safety of the Nation and the best interests of public safety employers and
			 employees may be furthered by the settlement of issues through the processes of
			 collective bargaining.
			(4)The Federal
			 Government is in the position to encourage conciliation, mediation, and
			 voluntary arbitration to aid and encourage employers and the representatives of
			 their employees to reach and maintain agreements concerning rates of pay,
			 hours, and working conditions, and to make all reasonable efforts through
			 negotiations to settle their differences by mutual agreement reached through
			 collective bargaining or by such methods as may be provided for in any
			 applicable agreement for the settlement of disputes.
			(5)The potential absence of adequate
			 cooperation between public safety employers and employees has implications for
			 the security of employees, impacts the upgrading of police and fire services of
			 local communities, the health and well-being of public safety officers, and the
			 morale of the fire and police departments, and can affect interstate and
			 intrastate commerce.
			(6)Many States and
			 localities already provide public safety officers with collective bargaining
			 rights comparable to or greater than the rights and responsibilities set forth
			 in this Act, and such State laws should be respected.
			3.DefinitionsIn this Act:
			(1)The term
			 Authority means the Federal Labor Relations Authority.
			(2)The term
			 public safety officer—
				(A)means an employee
			 of a public safety agency who is a law enforcement officer, a firefighter, or
			 emergency medical services personnel;
				(B)includes an
			 individual who is temporarily transferred to a supervisory or management
			 position; and
				(C)does not include a
			 permanent supervisory or management employee.
				(3)The term
			 firefighter has the same meaning given the term employee in
			 fire protection activities defined in section 3 of the Fair
			 Labor Standards Act (29 U.S.C. 203(y)).
			(4)The term
			 emergency medical services personnel means an individual who
			 provides out-of-hospital emergency medical care, including an emergency medical
			 technician, paramedic, or first responder.
			(5)The term law
			 enforcement officer has the same meaning given such term in section
			 1204(5) of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796b(5)).
			(6)The term
			 supervisory employee has the meaning given such term, or a
			 substantially equivalent term, under applicable State law on the date of
			 enactment of this Act. In the absence of such State law on the date of
			 enactment of this Act, the term means an individual, employed by a public
			 safety employer, who—
				(A)has the authority
			 in the interest of the employer to hire, direct, assign, promote, reward,
			 transfer, furlough, lay off, recall, suspend, discipline, or remove public
			 safety officers, to adjust their grievances, or to effectively recommend such
			 action, if the exercise of the authority is not merely routine or clerical in
			 nature but requires the consistent exercise of independent judgment; and
				(B)devotes a
			 preponderance of employment time exercising such authority.
				(7)The term management employee
			 has the meaning given such term, or a substantially equivalent term, under
			 applicable State law in effect on the date of enactment of this Act. If no such
			 State law is in effect, the term means an individual employed by a public
			 safety employer in a position that requires or authorizes the individual to
			 formulate, determine, or influence the policies of the employer.
			(8)The terms
			 employer and public safety agency mean any State,
			 political subdivision of a State, the District of Columbia, or any territory or
			 possession of the United States that employs public safety officers.
			(9)The term
			 labor organization means an organization composed in whole or in
			 part of employees, in which employees participate, and the purpose of which is
			 to represent such employees before public safety agencies concerning
			 grievances, conditions of employment and related matters.
			(10)The term
			 substantially provides means substantial compliance with the
			 rights and responsibilities described in section 4(b).
			4.Determination of
			 rights and responsibilities
			(a)Determination
				(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Authority shall make a
			 determination as to whether a State substantially provides for the rights and
			 responsibilities described in subsection (b). In making such determinations,
			 the Authority shall consider the opinion of affected employers and labor
			 organizations. Where the Authority is notified by an employer and an affected
			 labor organization that both parties agree that the law applicable to such
			 employer and labor organization substantially provides for the rights and
			 responsibilities described in subsection (b), the Authority shall give such
			 agreement weight to the maximum extent practicable in making its determination
			 under this subsection.
				(2)Subsequent
			 determinations(A)A determination made
			 pursuant to paragraph (1) shall remain in effect unless and until the Authority
			 issues a subsequent determination, in accordance with the procedures set forth
			 in subparagraph (B).
					(B)An employer or a labor organization
			 may submit a written request for a subsequent determination, on the basis of a
			 material change in State law or its interpretation. If the Authority determines
			 that a material change in State law or its interpretation has occurred, the
			 Authority shall issue a subsequent determination not later than 30 days after
			 receipt of such request.
					(3)Judicial
			 reviewAny person aggrieved by a determination of the Authority
			 under this section may, during the 60-day period beginning on the date on which
			 the determination was made, petition any United States Court of Appeals in the
			 circuit in which the person resides or transacts business or in District of
			 Columbia circuit, for judicial review. In any judicial review of a
			 determination by the Authority, the procedures contained in section 7123(c) of
			 title 5, United States Code, shall be followed.
				(b)Rights and
			 ResponsibilitiesIn making a determination described in
			 subsection (a), the Authority shall consider a State’s law to provide adequate
			 rights and responsibilities unless such law fails to substantially provide
			 rights and responsibilities comparable to or greater than each of the
			 following:
				(1)Granting public
			 safety officers the right to form and join a labor organization, which may
			 exclude management and supervisory employees, that is, or seeks to be,
			 recognized as the exclusive bargaining representative of such employees.
				(2)Requiring public
			 safety employers to recognize the employees’ labor organization (freely chosen
			 by a majority of the employees), to agree to bargain with the labor
			 organization, and to commit any agreements to writing in a contract or
			 memorandum of understanding.
				(3)Providing for
			 bargaining over hours, wages, and terms and conditions of employment.
				(4)Making available
			 an interest impasse resolution mechanism, such as fact-finding, mediation,
			 arbitration, or comparable procedures.
				(5)Requiring
			 enforcement through State courts of—
					(A)all rights,
			 responsibilities, and protections provided by State law and enumerated in this
			 subsection; and
					(B)any written
			 contract or memorandum of understanding.
					(c)Failure To Meet
			 Requirements
				(1)In
			 generalIf the Authority determines, acting pursuant to its
			 authority under subsection (a), that a State does not substantially provide for
			 the rights and responsibilities described in subsection (b), such State shall
			 be subject to the regulations and procedures described in section 5.
				(2)Effective
			 dateParagraph (1) shall
			 apply in each State on the later of—
					(A)2 years after the
			 date of enactment of this Act; or
					(B)the date of the
			 end of the first regular session of the legislature of that State that begins
			 after the date of the enactment of this Act.
					5.Role of the
			 authority
			(a)In
			 GeneralNot later than 1 year after the date of the enactment of
			 this Act, the Authority shall issue regulations establishing procedures which
			 provide the rights and responsibilities described in section 4(b) for public
			 safety employers and officers in States which the Authority has determined,
			 acting pursuant to its authority under section 4(a), do not substantially
			 provide for such rights and responsibilities.
			(b)Role of the
			 Federal Labor Relations AuthorityThe Authority, to the extent
			 provided in this Act and in accordance with regulations prescribed by the
			 Authority, shall—
				(1)determine the
			 appropriateness of units for labor organization representation;
				(2)supervise and
			 conduct elections to determine whether a labor organization has been selected
			 as an exclusive representative by a voting majority of the employees in an
			 appropriate unit;
				(3)resolve issues
			 relating to the duty to bargain in good faith;
				(4)conduct hearings
			 and resolve complaints of unfair labor practices;
				(5)resolve exceptions
			 to the awards of arbitrators;
				(6)protect the right
			 of each employee to form, join, or assist any labor organization, or to refrain
			 from any such activity, freely and without fear of penalty or reprisal, and
			 protect each employee in the exercise of such right;
				(7)if the Authority
			 finds that any State is not in compliance with the regulations prescribed under
			 subsection (a), direct compliance by such State by order; and
				(8)take such other
			 actions as are necessary and appropriate to effectively administer this Act,
			 including issuing subpoenas requiring the attendance and testimony of witnesses
			 and the production of documentary or other evidence from any place in the
			 United States, and administering oaths, taking or ordering the taking of
			 depositions, ordering responses to written interrogatories, and receiving and
			 examining witnesses.
				(c)Enforcement
				(1)Petition by
			 AuthorityIf a State fails to comply with a final order issued by
			 the Authority, the Authority shall petition any United States Court of Appeals
			 with jurisdiction over the parties or the United States Court of Appeals for
			 the District of Columbia Circuit to enforce any final orders under this
			 section, and for appropriate temporary relief or a restraining order. Any
			 petition under this section shall be conducted in accordance with section
			 7123(c) and (d) of title 5, United States Code, except that any final order of
			 the Authority with respect to questions of fact shall be found to be conclusive
			 unless the court determines that the Authority’s decision was arbitrary and
			 capricious.
				(2)Right of
			 actionUnless the Authority
			 has filed a petition for enforcement as provided in paragraph (1), any
			 interested party shall have the right to file suit against any political
			 subdivision of a State, or, if the State has waived its sovereign immunity,
			 against the State itself, in any district court of the United States of
			 competent jurisdiction to enforce compliance with the regulations issued by the
			 Authority pursuant to subsection (b), to enforce compliance with any order
			 issued by the Authority pursuant to this section, or to enforce section 6 of
			 this Act. The right provided by this paragraph to bring a suit to enforce
			 compliance with any order issued by the Authority pursuant to this section
			 shall terminate upon the filing of a petition seeking the same relief by the
			 Authority under paragraph (1).
				6.Strikes and
			 lockouts prohibitedNotwithstanding any rights or
			 responsibilities provided under State law or under regulations issued by the
			 Authority under section 5—
			(1)a public safety employer may not engage in
			 a lockout of public safety officers;
			(2)public safety
			 officers may not engage in a strike against such public safety employer;
			 and
			(3)a labor organization may not call for a
			 strike by public safety officers against their public safety employer.
			7.Existing
			 collective bargaining units and agreementsThis Act and the regulations issued under
			 this Act shall not be construed to invalidate a certification, recognition,
			 collective bargaining agreement, or memorandum of understanding which has been
			 issued, approved, or ratified by any public employee relations board or
			 commission or by any State or political subdivision or its agents (management
			 officials) in effect on the day before the date of enactment of this Act, or
			 the results of any election held before the date of enactment of this
			 Act.
		8.Construction,
			 compliance, and enforcement
			(a)ConstructionNothing
			 in this Act or the regulations issued under this Act shall be construed—
				(1)to preempt or
			 limit the remedies, rights, and procedures of any law of any State or political
			 subdivision of any State or jurisdiction that substantially provides greater or
			 comparable rights and responsibilities described in section 4(b);
				(2)to prevent a State
			 from enforcing a State law which prohibits employers and labor organizations
			 from negotiating provisions in a labor agreement that require union membership
			 or payment of union fees as a condition of employment;
				(3)to preempt any
			 State law in effect on the date of enactment of this Act that substantially
			 provides for the rights and responsibilities described in section 4(b) solely
			 because—
					(A)such State law
			 permits an employee to appear in his or her own behalf with respect to his or
			 her employment relations with the public safety agency involved;
					(B)such State law
			 excludes from its coverage employees of a state militia or national
			 guard;
					(C)such rights and responsibilities have not
			 been extended to other categories of employees covered by this Act, in which
			 case the Authority shall only exercise the powers provided in section 5 of this
			 Act with respect to those categories of employees who have not been afforded
			 the rights and responsibilities described in section 4(b); or
					(D)such laws or ordinances provide that a
			 contract or memorandum of understanding between a public safety employer and a
			 labor organization must be presented to a legislative body as part of the
			 process for approving such contract or memorandum of understanding;
					(4)to permit parties
			 subject to the National Labor Relations Act (29 U.S.C. 151
			 et seq.) and the regulations under such Act to negotiate provisions that would
			 prohibit an employee from engaging in part-time employment or volunteer
			 activities during off-duty hours;
				(5)to require a State to rescind or preempt
			 laws or ordinances of any of its political subdivisions if such laws
			 substantially provide rights and responsibilities for public safety officers
			 that are comparable to or greater than the rights and responsibilities
			 enumerated in section 4(b) of this Act; or
				(6)preempt any State
			 law that substantially provides for the rights and responsibilities described
			 in section 4(b) solely because such law does not require bargaining with
			 respect to pension and retirement benefits.
				(b)Partial
			 exemptionA State may exempt
			 from its State law, or from the requirements established under this Act, a
			 political subdivision of the State that has a population of less than 5,000 or
			 that employs fewer than 25 full time employees. For purposes of this
			 subsection, the term employees includes each individual employed
			 by the political subdivision except any individual elected by popular vote or
			 appointed to serve on a board or commission.
			(c)EnforcementNotwithstanding
			 any other provision of the Act, and in the absence of a waiver of a State’s
			 sovereign immunity, the Authority shall have the exclusive power to enforce the
			 provisions of this Act with respect to public safety officers employed by a
			 State.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act.
		
	
		
			Passed the House of
			 Representatives July 17, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		July 20, 2007
		Read the second time and placed on the
		  calendar
	
